EXHIBIT 10.1
Adobe Systems Incorporated
Amended 1994 Performance And Restricted Stock Plan
(as amended March 1, 2010)
 
1. Establishment and Purpose.
 
(a) Establishment.  The Adobe Systems Incorporated 1989 Restricted Stock Plan
was initially adopted on February 9, 1989 (the “Initial Plan”).  The Initial
Plan was amended and restated in its entirety as the “1994 Performance and
Restricted Stock Plan” effective as of August 31, 1994, the date it was approved
by the stockholders of Adobe Systems Incorporated.  This amendment is effective
as of the date it is approved by the Board of Directors of Adobe Systems
Incorporated (the “Board”). The Initial Plan, as amended from time to time, is
referred to as the “Plan.”
 
(b) Purpose.  The purpose of the Plan is to attract, retain and reward key
employees of Adobe Systems Incorporated and any successor corporation thereto
(collectively referred to as the “Company”), and any present or future parent
and/or subsidiary corporations of the Company (all of whom along with the
Company being individually referred to as a “Participating Company” and
collectively referred to as the “Participating Company Group”), and to motivate
such persons to contribute to the financial success and progress of the
Participating Company Group.  For purposes of the Plan, a parent corporation and
a subsidiary corporation shall be as defined in sections 424(e) and 424(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).  The Plan provides
for the granting of Performance Awards, Restricted Stock and Restricted Stock
Units (each, an “Award”).  All Awards shall be subject to the terms of a written
agreement in the form determined by the Committee (the “Award Agreement”).
 
2. Administration.
 
(a) Administration by Committee.  The Plan shall be administered by one or more
committees of the Board (individually, a “Committee”) duly appointed by the
Board; provided, however, that with respect to the participation of individuals
who are subject to the provisions of Section 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or who are divisional officers of the
Participating Company Group, the Plan shall be administered by a Committee
consisting of not less than two directors each of whom is both (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act
or any successor rule (“Rule 16b-3”) and (ii) an “outside director” for purposes
of Section 162(m) of the Code and the regulations promulgated thereunder.  The
Committee shall have all of the powers vested in it by the terms of the Plan,
subject to the limitations described herein, including the full and final
authority in its sole discretion to:
 
(i) select the eligible persons to whom (a “Participant”), and the time at
which, Awards shall be granted under the Plan;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) determine type of Award granted and the number of shares of stock, units or
other consideration subject to Awards (which need not be identical);
 
(iii) determine the terms and conditions of each Award granted, including,
without limitation, the terms of vesting, if any, the effect of a Participant’s
termination of employment with the Participating Company Group, the method for
satisfaction of any tax withholding obligation arising in connection with any
Award, and all other terms and conditions of the Award not inconsistent with the
terms of the Plan;
 
(iv) determine the performance goals and other conditions, if any, for the
settlement of any Award and whether such goals and conditions have been
satisfied;
 
(v) determine whether an Award shall be paid in cash, in shares of stock or in
any combination thereof;
 
(vi) determine whether payment of an Award should be reduced or eliminated;
 
(vii) modify or amend any Award, or waive any restrictions or conditions
applicable to any Award;
 
(viii) accelerate, continue, extend or defer the payment or vesting of any
Award, including with respect to the period following a Participant’s
termination of employment with the Participating Company Group;
 
(ix) determine the fair market value of the common stock of the Company;
 
(x) authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award;
 
(xi) prescribe, amend or rescind rules, regulations and policies relating to the
Plan;
 
(xii) approve one or more forms of agreement for use under the Plan;
 
(xiii) construe and interpret the Plan and any agreement used under the Plan and
define the terms employed herein and therein;
 
(xiv) make all other determinations and take such other action with respect to
the Plan and any Award granted hereunder as the Committee may deem advisable, to
the extent permitted by applicable law.
 
All decisions, determinations and interpretations of the Committee shall be
final and binding upon all persons having an interest in the Plan or any Award
granted under the Plan.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Authority of Officers.  Any officer of a Participating Company shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the officer has apparent authority with respect to
such matter, right, obligation, or election. To the extent consistent with
applicable law (including but not limited to Delaware General Corporation Law
Section 157(c)), the Board may, in its discretion, delegate to a committee
comprised of one or more officers of the Company (any such committee, an
“Officer Committee”) the authority to designate employee Participants (other
than themselves) to receive one or more rights to acquire common stock of the
Company (the “Stock”)) and to determine the number of shares of Stock subject to
such rights, without further approval of the Board or the Committee. Any such
grants will be subject to the terms of the Board resolutions providing for such
delegation of authority.
 
3. Eligibility.  Key employees of the Participating Company Group are eligible
to participate in the Plan.  Except as otherwise provided in Section 2(b) above,
the Committee shall, in the Committee’s sole discretion, determine which
individuals shall be granted Awards under the Plan.
 
4. Shares Subject to Plan.  Shares issued pursuant to the Plan shall be
authorized but unissued shares of the common stock of the Company (the
“Stock”).  Subject to adjustment as provided in Section 5, the maximum number of
shares of Stock that may be issued under the Plan is 16,000,000 (reflecting
Stock splits on October 26, 1999, October 24, 2000 and May 23, 2005).  In the
event that any Award granted under the Plan denominated in shares for any reason
expires or is canceled, terminated or paid in cash, or shares of Stock subject
to forfeiture are forfeited to the Company, the shares allocable to such Award
or such forfeited shares shall again be available for issuance under the
Plan.  Notwithstanding the foregoing, any such shares shall be made subject to a
new Award only if the grant of such new Award and the issuance of such shares
pursuant to such new Award would not cause the Plan or any Award granted under
the Plan to contravene Rule 16b-3.
 
5. Adjustments for Changes in Capital Structure.  Appropriate adjustments shall
be made in the number and class of shares of Stock subject to the Plan, in the
maximum number of shares set forth in Section 7(f), and to any Awards
outstanding under the Plan (including appropriate adjustments to the Performance
Goals), in the event of a stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification or like change in the capital
structure of the Company.  In the event a majority of the shares which are of
the same class as the shares that are subject to outstanding Awards under the
Plan are exchanged for, converted into, or otherwise become shares of another
corporation (the “New Shares”), the Company may unilaterally amend outstanding
Awards to provide that such Awards may be settled in New Shares.  In the event
of any such amendment, the number of shares shall be adjusted in a fair and
equitable manner.  Any and all new, substituted or additional shares or
Performance Shares (as defined below) received by a Participant pursuant to this
Section 5 will be subject to the applicable restrictions set forth in the
agreement evidencing an Award as if such shares or Performance Shares were part
of the original Award.
 
6. Term of Plan.  The Plan shall continue in effect until terminated by the
Board or Committee or until all of the shares of Stock available for issuance
under the Plan have been
 
 
 
 
 

--------------------------------------------------------------------------------

 

issued and all restrictions on such shares under the terms of the Plan and the
agreements evidencing such Awards have lapsed.
 
7. Performance Awards.
 
(a) Types of Performance Awards.  The Committee or any duly authorized Officer
Committee may from time to time grant Awards under this Section 7 (“Performance
Awards”) which are Performance-Based Restricted Stock, Performance Shares, or
Performance Units.  Performance Awards shall be evidenced by written Award
Agreements, in such form as the Committee shall from time to time establish,
specifying the number of shares of Stock or the dollar amount covered thereby,
the performance goals established by the Committee, the period in which such
goals are to be met and the other terms, conditions and restrictions of the
Award, which Award Agreements may incorporate all or any of the terms of the
Plan by reference.  Except to the extent required by applicable law, the
Committee shall not require a Participant to make any monetary payment (other
than applicable tax withholding) as a condition of receiving a Performance
Award.
 
(i) “Performance-Based Restricted Stock” shall mean shares of Stock awarded to a
Participant which, in accordance with rules established by the Committee prior
to the grant of such Award, are subject to forfeiture in full or in part or with
respect to which additional shares of Stock may be granted on the basis of the
degree of attainment of Performance Goals (as defined below) within a
Performance Period (as defined below).  Shares of Performance-Based Restricted
Stock shall be evidenced in such manner as the Committee may deem appropriate,
including by book-entry registration or issuance of one or more stock
certificates.  Any certificate issued in respect of shares of Performance-Based
Restricted Stock shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award.  The Committee may require that such certificates be
held in the custody of the Company or other escrow agent until the restrictions
thereon lapse.
 
(ii) “Performance Shares” shall mean bookkeeping units, denominated in shares of
Stock, awarded to a Participant which, in accordance with rules established by
the Committee prior to the grant of such Award, are subject to forfeiture in
full or in part or with respect to which additional shares of Stock, or
additional bookkeeping units, denominated in shares of Stock, may be granted on
the basis of the degree of attainment of Performance Goals (as defined below)
within a Performance Period (as defined below).
 
(iii) “Performance Units” shall mean bookkeeping units, denominated in dollar
amounts, awarded to a Participant which, in accordance with rules established by
the Committee prior to the grant of such Award, are subject to forfeiture in
full or in part or with respect to which additional such units may be granted on
the basis of the degree of attainment of Performance Goals (as defined below)
within a Performance Period (as defined below).
 
(b) Performance Goals and Performance Period.  Unless otherwise permitted in
compliance with the requirements of Section 162(m) of the Code with respect to
“performance-based compensation,” the Committee shall establish with respect to
one or more of
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
the Performance Factors set forth below the target levels of attainment of such
Performance Factors (collectively, “Performance Goals”) which, when measured at
the end of the Performance Period (as defined below), in accordance with the
Performance Award Formula (as defined below), shall determine the number of
shares of Stock, if any, which shall become nonforfeitable and/or issuable with
respect to such Performance Award or the dollar amount, if any, payable with
respect to such Performance Award, and such Committee actions shall occur no
later than the earlier of (i) the date ninety (90) days after the commencement
of the applicable Performance Period or (ii) the date on which 25% of the
Performance Period has elapsed, and, in any event, at a time when the outcome of
the Performance Goals remains substantially uncertain.  Once established, the
Performance Goals and the Performance Award Formula (as defined below) shall not
be changed during the Performance Period.  The Award Agreement shall set forth
the applicable Performance Goals, Performance Award Formula, Performance Period,
and the number of shares of Stock or dollar amount, as the case may be, which
may be earned by the Participant upon the attainment of the Performance Goals at
the end of the Performance Period.
 
(i) “Performance Factors” shall have the same meanings as used in the Company’s
financial statements, or, if such terms are not used in the Company’s financial
statements, they shall have the meanings applied pursuant to generally accepted
accounting principles, or as used generally in the Company’s
industry.  Performance Factors shall be calculated with respect to the Company
and each subsidiary corporation consolidated therewith for financial reporting
purposes or such division or other business unit as may be selected by the
Committee.  For purposes of the Plan, the Performance Factors applicable to a
Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance
Award.  Performance Factors may be one or more of the following, as determined
by the Committee:
 
(A) growth in revenue;
 
(B) growth in the market price of the Stock;
 
(C) operating margin;
 
(D) gross margin;
 
(E) operating income;
 
(F) pre-tax profit;
 
(G) earnings before interest, taxes and depreciation;
 
(H) net income;
 
(I) total return on shares of Stock relative to the increase in an appropriate
index as may be selected by the Committee;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(J) earnings per share;
 
(K) return on stockholder equity;
 
(L) return on net assets;
 
(M) expenses;
 
(N) return on capital;
 
(O) economic value added;
 
(P) market share; and
 
(Q) cash flow, as indicated by book earnings before interest, taxes,
depreciation and amortization.
 
(ii) “Performance Period” shall mean a period established by the Committee, at
the end of which the degree of attainment of the Performance Goals is
measured.  Performance Periods for different Performance Awards, including
Performance Awards made to the same Participant, need not be consecutive.
 
(iii) “Performance Award Formula” shall mean, for any Performance Award, a
formula or table established by the Committee which provides the basis for
computing the value of a Performance Award at one or more threshold levels of
attainment of the applicable Performance Goal(s) measured at the end of the
applicable Performance Period.
 
(c) Settlement of Performance Awards.
 
(i) Determination of Final Value.  As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the
Performance Award earned by the Participant and to be paid upon its settlement
in accordance with the applicable Performance Award Formula.
 
(ii) Discretionary Adjustment of Performance Award Formula.  In its discretion,
the Committee may, either at the time it grants a Performance Award or at any
time thereafter, provide for the positive or negative adjustment of the
Performance Award Formula applicable to a Performance Award granted to any
Participant who is not a “covered employee” within the meaning of Section 162(m)
(a “Covered Employee”) to reflect such Participant’s individual performance in
his or her position with the Company or such other factors as the Committee may
determine.  If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance
 
 
 
 
 

--------------------------------------------------------------------------------

 

with the Performance Award Formula.  No such reduction may result in an increase
in the amount payable upon settlement of another Participant’s Performance
Award.
 
(iii) Effect of Leaves of Absence.  Unless otherwise required by law, payment of
the final value, if any, of a Performance Award held by a Participant who has
taken in excess of thirty (30) days of leaves of absence during a Performance
Period shall be prorated on the basis of the number of days of the Participant’s
service during the Performance Period during which the Participant was not on a
leave of absence.
 
(iv) Notice to Participants.  As soon as practicable following the Committee’s
determination and certification in accordance with Section 7(c)(i), the Company
shall notify each Participant of the determination of the Committee.
 
(v) Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Section 7(c)(i), payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award.  Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the
Committee.  Unless otherwise provided in the Award Agreement, payment shall be
made in a lump sum.  An Award Agreement may provide for deferred payment in a
lump sum or in installments.
 
(vi) Provisions Applicable to Payment in Shares.  If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement.  Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading
days.  Shares of Stock issued in payment of any Performance Award may be fully
vested and freely transferable shares or may be shares of Stock subject to
further vesting conditions as provided in Section 8.  Any shares subject to
further vesting conditions shall be evidenced by an appropriate agreement
setting forth the terms of a Performance Award and shall be subject to the
provisions of Section 8.
 
(d) Effect of Termination of Service.  The effect of a Participant’s termination
of service to the Company on the Participant’s Performance Award shall be as
determined by the Committee, in its discretion, and set forth in the Award
Agreement or other written agreement between the Company and the Participant.
 
(e) Nontransferability of Performance Awards.  Prior to settlement in accordance
with the provisions of the Plan, no Performance Award may be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except by will or by the laws of descent and
distribution.  All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Maximum Performance Award.  Subject to adjustment as provided in Section 5,
no Participant may be granted a Performance Award in the form of
Performance-Based Restricted Stock or Performance Shares which could result in
such Participant receiving more than 1,600,000 shares (reflecting Stock splits
on October 26, 1999, October 24, 2000 and May 23, 2005) of Stock free of the
restrictions imposed by this Section 7 with respect to any Performance Period or
a Performance Award in the form of Performance Units which could result in such
Participant receiving more than $10,000,000 with respect to any Performance
Period.  No Participant may be granted more than one (1) Performance Award for
the same Performance Period.
 
8. Restricted Stock and Restricted Stock Unit Awards.
 
(a) Restricted Stock.  The Committee (but not the Officer Committee, unless
permitted at the time of grant under applicable law, including Delaware General
Corporation law Section 157(c)) may from time to time grant shares of Stock
under this Section 8(a) (“Restricted Stock”).  Restricted Stock Awards shall be
evidenced by written agreements, in such form as the Committee shall from time
to time establish, specifying the number of shares of Stock covered thereby and
the terms, conditions and restrictions of the Award, and which agreements may
incorporate all or any of the terms of the Plan by reference.  The number of
shares of Restricted Stock which a Participant may receive under the Plan shall
be determined by the Committee in its sole discretion.  Shares of Restricted
Stock shall be evidenced in such manner as the Committee may deem appropriate,
including by book-entry registration or issuance of one or more stock
certificates.  Any certificate issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award.  The Committee may require that such certificates be held in the custody
of the Company or other escrow agent until the restrictions thereon lapse.  The
Committee shall not require a Participant to make any monetary payment (other
than applicable tax withholding) as a condition of receiving Restricted Stock.
 
(b) Restricted Stock Units.  The Committee or any duly authorized Officer
Committee may from time to time grant “Restricted Stock Units” under this
Section 8(b) Restricted Stock Units shall represent a contractual right to
receive one share of Stock (or cash, as determined in the sole discretion of the
Committee) in respect of each Restricted Stock Unit.  Restricted Stock Units
shall be subject to vesting based on service to the Company or a Participating
Company or other criteria, and to such other restrictions or conditions that may
delay the delivery of the shares of Stock (or their cash equivalent) subject to
a Restricted Stock Unit Award after the vesting of such Award.  Each Restricted
Stock Unit Award shall be evidenced by a written Award Agreement, in such form
as the Committee shall from time to time establish, specifying the number of
shares of Stock covered thereby and the terms, conditions and restrictions of
the Award, which agreements may incorporate all or any of the terms of the Plan
by reference.
 
(i) Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Committee will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Stock subject to the Award. The
consideration to be paid (if any) by the Participant for each share of Stock
acquired pursuant to the Award Agreement shall be
 
 
 
 
 

--------------------------------------------------------------------------------

 

paid either: (i) in cash upon delivery of each share of Stock subject to the
Award; or (ii) in any other form of legal consideration that may be acceptable
to the Committee, in its discretion, subject to any restrictions under
applicable law regarding payment in respect of the “par value” of the Stock.
 
(ii) Settlement. A Restricted Stock Unit Award may be settled by the delivery of
shares of Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Committee.
 
(iii) Termination of Participant’s Service.  Except as otherwise provided in the
applicable Award Agreement or other written agreement between the Company and
the Participant, the portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of service to the
Company.
 
9. Voting Rights.  A Participant issued shares of Stock pursuant to an Award of
Performance-Based Restricted Stock or Restricted Stock shall be entitled to vote
such shares.  A Participant awarded Performance Shares or Restricted Stock Units
shall not be entitled to vote any shares of Stock represented by such
Performance Shares or Restricted Stock Units prior to the date of issuance of
shares of Stock upon settlement of such Award.
 
10. Dividends and Other Distributions.  Except as provided in this Section 10 or
in Section 5, no Participant shall be entitled to dividends or other
distributions (collectively, “Dividends”) with respect to shares of Stock
subject to an Award under the Plan for which the record date is prior to the
later of the date such shares are issued to the Participant or the date on which
such shares become nonforfeitable under the terms of the agreement evidencing
such Award.
 
(a) Performance-Based Restricted Stock and Restricted Stock.  With respect to
shares of Stock issued pursuant to a Performance-Based Restricted Stock Award or
Restricted Stock Award, the Committee may, in its sole discretion, provide
either for the current payment of Dividends or the accumulation and payment of
Dividends to the extent that such shares become nonforfeitable.
 
(b) Performance Shares and Restricted Stock Units.  With respect to Performance
Shares and Restricted Stock Units, the Committee may, in its sole discretion,
provide that dividend equivalents shall not be paid or provide either for the
current payment of dividend equivalents or for the accumulation and payment of
dividend equivalents to the extent that the Performance Shares or Restricted
Stock Units become nonforfeitable.
 
(c) Performance Units.  Dividend equivalents shall not be paid with respect to
Performance Units.
 
11. Change of Control.
 
(a) Awards Granted Prior to January 24, 2008.  The following provisions shall
control for Awards granted prior to January 24, 2008:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Except as otherwise provided in a Participant’s Award Agreement, a “Change
of Control” shall be deemed to have occurred in the event any of the following
occurs with respect to the Company:
 
(1) the direct or indirect sale or exchange by the stockholders of the Company
of all or substantially all of the stock of the Company where the stockholders
of the Company before such sale or exchange do not retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
of the Company after such sale or exchange;
 
(2) a merger or consolidation in which the Company is not the surviving
corporation;
 
(3) a merger or consolidation in which the Company is the surviving corporation
where the stockholders of the Company before such merger or consolidation do not
retain, directly or indirectly, at least a majority of the beneficial interest
in the voting stock of the Company after such merger or consolidation;
 
(4) the sale, exchange, or transfer of all or substantially all of the assets of
the Company (other than a sale, exchange, or transfer to one (1) or more
subsidiary corporations of the Company); or
 
(5) A liquidation or dissolution of the Company.
 
(ii) Effect on Performance Awards.  Except as otherwise expressly provided in a
Participant’s Award Agreement or in another written agreement between the
Company and the Participant, each Participant granted a Performance Award for a
Performance Period that will not be completed as of the effective date of a
Change of Control shall be deemed to have earned pursuant to Section 7(c), and
shall receive immediately prior to the Change of Control, free of the
performance-based restrictions imposed by Section 7, the number of shares under
his or her Award equal to the product of (i) the target amount that could have
been earned, based on 100% (but not more than 100%) achievement of performance
goals, under the Performance Award in accordance with the terms of the Award
Agreement and (ii) a fraction, the numerator of which is the number of full and
partial months that have elapsed since the beginning of such Performance Period
to the effective date of the Change of Control, and the denominator of which is
the total number of months in such Performance Period.
 
(iii) Effect on Restricted Stock and Restricted Stock Units.  Notwithstanding
any other provision of the Plan to the contrary, all forfeiture conditions and
restrictions imposed under outstanding Award Agreements evidencing Restricted
Stock and Restricted Stock Units shall automatically lapse immediately prior to
a Change of Control.
 
(b) Awards Granted On or After January 24, 2008.  The following provisions shall
control for Awards granted on or after January 24, 2008:
 
(i) Except as otherwise provided in a Participant’s Award Agreement, “Change of
Control” shall mean a change of control of the Company of a nature that would be
 
 
 
 
 

--------------------------------------------------------------------------------

 

required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement; provided, however, that anything in this
Plan to the contrary notwithstanding, a Change of Control shall be deemed to
have occurred if:
 
(1) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;
 
(2) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least three-fourths (3/4ths) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Incumbent Directors”), cease for any reason to constitute a majority thereof;
 
(3) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own securities representing more than
50% of the combined voting power of the Company, a parent of the Company or
other corporation resulting from such Transaction (counting, for this purpose,
only those securities held by the Company’s stockholders immediately after the
Transaction that were received in exchange for, or represent their continuing
ownership of, securities of the Company held by them immediately prior to the
Transaction);
 
(4) all or substantially all of the assets of the Company are sold, liquidated
or distributed; or
 
(5) there is a “Change of Control” or a “change in the effective control” of the
Company within the meaning of Section 280G of the Code and the regulations
promulgated thereunder.
 
(ii) The Committee or the Board may, in its discretion, provide in any Award
Agreement, severance plan or other individual agreement, that, in the event of a
Change of Control of the Company, the Award held by a Participant shall become
vested, exercisable and/or payable to such extent as specified in such document.
 
(iii) In the event of a Change of Control, the surviving, continuing, successor,
or purchasing entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, either assume the Company’s rights
and obligations under outstanding Awards or substitute for outstanding Awards
substantially equivalent equity awards
 
 
 
 
 

--------------------------------------------------------------------------------

 

for the Acquiror’s stock.  In the event the Acquiror elects not to assume or
substitute for outstanding Awards in connection with a Change of Control, any
unexercised and/or unvested portions of such outstanding Awards shall become
immediately exercisable and vested in full as of immediately prior to the
effective date of the Change of Control.  The exercise and/or vesting of any
Award that was permissible solely by reason of this paragraph 11.2 shall be
conditioned upon the consummation of the Change in Control.  Any Awards which
are not assumed or replaced by the Acquiror in connection with the Change of
Control nor exercised as of the time of consummation of the Change of Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change of Control.
 
12. Tax Withholding.  The Company shall have the right to deduct from the
payment of any Award hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such payment.  Alternatively, in
its sole discretion, the Company shall have the right to require the
Participant, through payroll withholding or otherwise, to make adequate
provision for any such tax withholding obligations of the Company arising in
connection with such Award.  The Company shall have no obligation to deliver
cash and/or shares of Stock in payment of an Award unless the Company’s tax
withholding obligations have been satisfied.
 
13. Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
 
14. Nontransferability of Awards.  Prior to the payment of, and lapse of all
restrictions with respect to, an Award under the Plan, no Award or any rights or
interests therein may be assigned or transferred in any manner except by will or
by the laws of descent and distribution.
 
15. Termination or Amendment of Plan and Awards.  The Committee or the Board may
terminate or amend the Plan or any Award under the Plan at any time; provided,
however, that no such termination or amendment may adversely affect any
outstanding Award without the consent of the Participant, unless such
termination or amendment is necessary to comply with any applicable law or
government regulation.  An Award shall be considered as outstanding as of the
effective date of the grant of such Award as determined by the
Committee.  Notwithstanding the foregoing, the approval of the Company’s
stockholders shall be sought for any amendment to the Plan or an Award for which
the Committee deems stockholder approval necessary in order to comply with Rule
16b-3.
 
16. Continuation of Initial Plan as to Outstanding Awards.  Notwithstanding any
other provision of the Plan to the contrary, the terms of the Initial Plan shall
remain in effect and apply to Awards granted pursuant to the Initial Plan.
 
17. Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is, or may reasonably be, subject to Section 409A of the
Code (together, with any state law of similar effect, “Section 409A”), the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences described in Section 409A(a)(1) of the Code
(or any similar provision).  To the extent applicable and permitted by law, the
Plan and Award Agreements shall be interpreted in accordance with
 
 
 
 
 

--------------------------------------------------------------------------------

 

Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the date of grant of any
Award hereunder.
 
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award is, or may reasonably be, subject to Section
409A and related Department of Treasury guidance (including such Department of
Treasury guidance issued from time to time), the Committee may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (A) exempt the Award from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (B) comply with the requirements of Section 409A and related
Department of Treasury guidance.
 
In addition, and except as otherwise set forth in the applicable Award
Agreement, if the Company determines that any Award granted under this Plan
constitutes, or may reasonably constitute, “deferred compensation” under Section
409A and the Participant is a “specified employee” of the Company at the
relevant date, as such term is defined in Section 409A(a)(2)(B)(i), then any
payment or benefit resulting from such Award will be delayed until the earliest
date following the Participant’s “separation from service” with the
Participating Company Group within the meaning of Section 409A on which the
Company can provide such payment or benefit to the Participant without the
Participant’s incurrence of any additional tax or interest pursuant to Section
409A.  In addition, this Plan and the benefits to be provided hereunder are
intended to comply in all respects with the applicable provisions of Section
409A.
 
Notwithstanding anything to the contrary contained herein, neither the Company
nor any of its Affiliates shall be responsible for, or required to reimburse or
otherwise make any Participant whole for, any tax or penalty imposed on, or
losses incurred by, any Participant that arises in connection with the potential
or actual application of Section 409A to any Award granted hereunder.
